DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Westbrook et al. (US 2011/0240036 A1; pub. Oct. 6, 2011).
Regarding claim 1, Westbrook et al. disclose: a device to assist in making a customized intraoral positioning device IPD to be positioned within a mouth of a patient in accordance with a prescribed radiation therapy treatment plan for a head and/or neck of the patient (Abstract, para. [0030]), the prescribed radiation therapy treatment plan including an incisor separation and/or tongue position of the patient (para. [0030]), the device comprising: a base unit configured to be positioned between upper and lower arches in the patient's mouth (fig.3-4 item 150 is a bite member, when a patient bites on 150 the base unit is positioned between upper and lower arches), wherein the base unit includes an arch section for incisor separation in a deployed configuration in the patient’s mouth and first and second arms that extending from the arch unit (front and back vertical portions of tooth tray extending from the base of the tooth tray 152, fig.3-4) a handle extending (fig.3-4 item 120, para. [0032]) from the base unit to enable a user to grasp the device so that the user may introduce and remove the device from the patient’s mouth; and one or more bite blocks (fig.3-4 item 150) configured on the arch section of the base unit so as to increase the height of the arch section in accordance with the incisor separation of the prescribed radiation therapy treatment plan, to thereby enable a user to obtain records of the position for dental and oral structure within the patient’s mouth including a relationship between the upper and lower arches at the prescribed incisor separation (this limitation is intended use, therefore, the limitation is not given any patentable weight).
Regarding claim 2, Westbrook et al. disclose: the base unit is shaped in an arch to fit a jaw of the patient (fig.3-4 item 150, para. [0041]).
Regarding claim 3, Westbrook et al. disclose: arch section of the base unit includes one or more holes (para. [0044] aperture 135 can be arranged with protrusion and thus provide on the bite member 150, fig.3-4; para. [0035]) to receive one or more projections on a bite block (receive a protrusion 155 of the platform 130, para. [00335], [0040], [0044], fig.4) so as to increase the height of the arch section in accordance with the incisor separation of the prescribed radiation therapy treatment plan (bite member 150 is fixed upon the platform 130 in a position and height corresponding to any one of the terraced levels 136, para. [0035]-[0037]).
Regarding claim 5, Westbrook et al. disclose: one or more bite blocks include one or more projections extending from a surface thereof (para. [0044] protrusion 155 can be rearranged with aperture 135 and thus provided on platform 130; protrusion 155, para. [0037]; fig.3), the one or more projections configured to fit within the one or more holes on the arch section of the base unit (protrusion 155 is received within apertures 135, para. [0035], [0040], [0044])
Regarding claim 6, Westbrook et al. disclose: the one or more projections of the one or more bite blocks have a diameter sized larger than a diameter of the one or more holes in the arch section of the base unit (para[0040]-protrusion155 is formed as a tapered  barrel  and accordingly has a portion with a larger diameter, as seen in fig.3-4 and 10, for locking into the narrow portion of the apertures 135, thus the narrow portion of apertures 135 has a smaller diameter than the larger diameter portion of protrusion 155 see fig.10 & 14). 
Regarding claim 7, Westbrook et al. disclose: the one or more bite blocks include one or more holes on a surface opposing the surface with the one or more projections (bottom of platform 130 is open, forming an opening into the hollow cavity 128 through 125H on the underside of the flat extension portion 125, para. [0039]), wherein the one or more holes are sized to receive one or more projections of a second bite block of the one or more bite blocks (this is limitation is an intended use and doesn’t carry any patentable weight, the apparatus of Westbrook et al. is capable of operating as recited because 125H is larger than 155).
Regarding claim 8, Westbrook et al. disclose: the one or more projections on the one or more bite blocks include at least one annular ring having a diameter larger than diameter of the one or more holes in the arch section (para. [0040] protrusion 155 is formed as a tapered barrel with a portion with a larger diameter (fig.3-4 & 10) for locking into 155 (fig.10 & 14), depicting a functionally equivalent embodiment of 155, 155 has a widened portion that is locked into 135).
Regarding claim 9, Westbrook et al. disclose: a bite block of the one or more bite blocks is constructed to be integral with the arch section (fig.3-4 item 150 is inserted in 130).

Claim(s) 1-2, & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Copps (US 9,937,019 B1; pub. Apr. 10, 2018).
Regarding claim 1, Copps discloses: a device to assist in making a customized intraoral positioning device IPD to be positioned within a mouth of a patient in accordance with a prescribed radiation therapy treatment plan for a head and/or neck of the patient (col.1 L52-61), the prescribed (col.1 L52-61), the device comprising: a base unit (fig.1 item 102) configured to be positioned between upper and lower arches in the patient's mouth, wherein the base unit includes an arch section for incisor separation in a deployed configuration in the patient’s mouth and first and second arms that extending from the arch unit (fig. item 120 is arched, col.6 L57-67 – col.7 L1-8): a handle (fig.1 item 118) extending from the base unit to enable a user to grasp the device so that the user may introduce and remove the device from the patient’s mouth; and one or more bite blocks (fig. item 120 is arched, col.6 L57-67 – col.7 L1-8) configured on the arch section of the base unit so as to increase the height of the arch section in accordance with the incisor separation of the prescribed radiation therapy treatment plan, to thereby enable a user to obtain records of the position for dental and oral structure within the patient’s mouth including a relationship between the upper and lower arches at the prescribed incisor separation (col.2 L24-31).
Regarding claim 2, Copps discloses: the base unit is shaped in an arch to fit a jaw of the patient (fig. item 120 is arched, col.6 L57-67 – col.7 L1-8).
Regarding claim 9, Copps discloses: a bite block of the one or more bite blocks is constructed to be integral with the arch section (fig. item 120 is arched, col.6 L57-67 – col.7 L1-8).

Allowable Subject Matter
Claims 4 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior arts fail to teach, disclose, suggest or make obvious: the first and second arms each include a plurality of holes for receiving impression material on opposing sides of the first and second arms to thereby enable impressions to be taken of the upper and lower arches of the patient
Regarding claim 10, the prior arts fail to teach, disclose, suggest or make obvious: a bit block of the one or bite blocks is configured to be installed on the arch section.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon – Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884